Citation Nr: 1419389	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-09 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an effective date earlier than April 6, 2011, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from October 1965 to December 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Cheyenne, Wyoming, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The veteran testified before the undersigned by videoconference hearing conducted in September 2012.   


FINDINGS OF FACT

1.  A July 2004 Board decision which denied service connection for tinnitus was not appealed and became final.

2.  The Veteran did not submit any informal communication which may be interpreted as a request to reopen the claim for service connection for tinnitus prior to April 6, 2011.

3.  The veteran's contentions that the facts have not changed since the July 2004 denial of service connection for tinnitus, and that the VA examination provided prior to that decision was not adequate to meet the duty to assist, do not raise a valid claim of clear and unmistakable error (CUE) in a prior decision.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 6, 2011, for service connection for tinnitus are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, the effective date of an award of compensation based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(ii)((B)(2), (r) (2013).  

The Veteran initially filed a claim seeking service connection for tinnitus that was received in July 2001.  This claim was denied by a November 2002 rating decision.  The 2002 rating decision was affirmed when, in a July 2004 decision; the Board denied the claim on appeal.  There is no record that the veteran filed an appeal from the Board's decision, and that decision became final.

The physical and electronic claims files establish that no communication related to a compensation claim was received by VA after the July 2004 Board denial, until the veteran submitted a 2011 request to reopen the claim for service connection for tinnitus.  

In the ensuing adjudication, the RO reopened the Veteran's previously denied claim, granted service connection for tinnitus, and assigned an effective date of April 6, 2011 (date of VA receipt of request to reopen) for the grant of service connection.

In August 2011, the Veteran filed a notice of disagreement with the effective date assigned for tinnitus.  At his September 2012 videoconference hearing, the veteran contended that, if VA had properly met its duty to assist the veteran at the time of the initial claim for service connection for tinnitus, the claim would have been granted.   Transcript, September 2012 Board Videoconference hearing, at 6, 7.

In support of this contention, the veteran argued that the essential facts reviewed by the RO were unchanged at the time of development of the request to reopen, as compared to the facts available at the time of the 2002 rating decision and July 2004 Board denial of the initial claim.  The veteran asserted that the VA examination conducted in January 2002 was not adequate, and that an adequate examination would have revealed the facts which served as the basis for the grant of the claim on the merits following the April 2011 request to reopen.

The Board does not dispute that the Veteran did, in fact, seek service connection for tinnitus in 2001.  However, the Board's July 2004 denial of the claim became final in the absence of an appeal.  VA regulations dictate that if, as here, a claim is reopened and subsequently granted, the effective date will be the date the claim to reopen was received.  38 C.F.R. § 3.400(r).  

In this case, the claim to reopen was received on April 6, 2011, which is the current effective date. 

Once a decision on a claim becomes final, the effective date assigned for each benefit, or non-assignment of an effective date for claims not granted, becomes final as well.  A final effective date determination in a final decision cannot be challenged through a freestanding claim for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006); see also Knowles v. Shinseki, 571 F.3d 1167, 1170 (Fed. Cir. 2009) (rejecting freestanding "finality claim").  

Where, as here, assignment of an effective date follows a request to reopen a previously-denied claim, the veteran's only legal avenue to an effective date earlier than the date of receipt of the request to reopen is through a finding of CUE in the decision which previously denied service connection.  See 38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a) (CUE reverses or amends a prior rating decision and this action "has the same effect as if the decision had been made on the date of the prior decision"). 

A breach of the duty to assist cannot form the basis of a CUE claim.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran's contention that the VA examination afforded prior to the final denial in 2004 was not adequate is, in fact, a claim that VA failed to fulfill the duty to assist.  As the courts of jurisdiction have determine that failure to meet a duty to assist, such as an inadequate examination, cannot form the basis of a valid CUE claim, the Veteran is not entitled to an earlier effective date on this basis.

In order for CUE to exist, there must be more than a simple disagreement as to how the facts were weighed or evaluated.  CUE is raised by a contention that the statutory or regulatory provisions extant at the time were incorrectly applied.  The error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  The Veteran's contention that the facts are essentially unchanged, and that service connection should have been granted the first time the facts were considered is a cliam that the facts were incorrectly evaluated.  The Board is not authorized to find that a valid CUE claim is presented where the allegation is simply that the facts were incorrectly evaluated.  A determination that there was CUE in this case is not authorized.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA is not applicable to the issues of CUE.  Baldwin v. Principi, 15 Vet. App. 302 (2001).  Accordingly, the duties to notify and assist need not be further discussed.  

A freestanding claim for an earlier effective date is precluded in the absence of CUE.  Rudd, supra.   No valid basis for a CUE claim has been identified.  The claim must be denied.

ORDER

Entitlement to an effective date earlier than April 6, 2011, for a grant of service connection for tinnitus is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


